     Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 1 of 11
                                                                              F',ILED 1fi
                                                                                     COUNf'
                                                                     UNITED $TATES DISTRICT
                                                                      ALBUQI.,'ERQUE, NEW MEXICO


                                                                               AUG2      520?l   -#
                      IN THE UNITED STATES DISTRICT COURT
                                                                         MITCHEI-L R. ELFEO+
                                                                               CLERK
                          FOR THE DISTRICT OF NEW MEXICO




Tatyana Evgenievna Drevaleva

      Plaintiff                                         Case   No. 1 :21-cv-0076 1-WPJ

                     v.

1) The U.S. Department of Veterans   Affairs

2)Mr. Denis Richard McDonough    as a Secretary   of
  the U.S. Department of Veterans Affairs

      Defendants




  APPLICATION TO CERTIFY THAT MY LAWSUIT No. 1:2L-cv-fi)761-WPJ IS OF

 GENERAL PT]BLIC IMPORTANCE, AND APPLICATION FOR PERMISSION FOR

BOTH THE EQIAL BMPLOYMENT OPPORTUNUTY COMISSION (the EBOC) AND

     THE ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA TO

             INTERVENE IN THE         CML ACTION No. 1:21-cv-00761-WPJ,

                                 42 U.S.C. $ 2000e-s(0(1.)
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 2 of 11




                   MEMORANDUM OF POINTS AND AUTHORITIES


       Introduction.


       Plaintiff Tatyana Drevaleva is applying to U.S. District Court for the District of New

Mexico to certify that my lawsuit No. 1:21-cv-0761-WPJ is of a general public importance, and I

am applying for a permission for both the Equal Employment Opportunity Commission (the

EEOC) and the Attorney General of the United States of America to intervene in the lawsuit No.

1:21-cv-00761-WPJ.




       Statement of Facts.


       The facts of this case are undisputed. On June 30, 2017   ,I   was fired from my full time job

at the New Mexico VA Health Care System for my attempt to have a child, for my sex/gender,

for my age 50 yo at that time, and for my temporary disability that was related to taking a time

off to go to Russia to refill a prescription of my hormonal pills and to perform an In-Vitro

Fertilization (tVF) attempt. The Federal Government defamed me about the reasons of the

termination of my employment. Specifically, the Federal Government kept lying that I had been

fired for failure to follow the proper steps to obtain a l*ave Without Pay (LWOP) and for

absence without leave (AWOL.) The Federal Government fabricated the EEO Investigative File

in my EEO Complaint No. 200P-0501-2017103883, please, take a Judicial Notice of my related




                                              -2-
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 3 of 11




case No. 4;21-cv-O0684-HSG Drevaleva v. Hayo et al.,       Fifth Request to Take a Judicial Notice,

August 10,2021, Doc. No. 59.


       On June 25,2018,I filed a lawsuit No. 4:18-cv-03748-HSG Drevaleva v. 1) The U.S.

Department   of Veterans Affairs, 2) Mr. Peter O'Rourke, Acting United         States Secretary   of

Veterans Affairs.   All   Defendants in this lawsuit were served with a Summons and an Original

June 25, 2018 Complaint, see Doc. No.     22,25,26, and27.


       On October 09, 2018, Assistant U.S. Attorney Ms. Clair Cormier filed a Motion to

Dismiss my Original June 25,2018 Complaint (Doc. No. 34) (ER 03748 YoL2, pages 342-352.)

Please, read the plain language    of this Motion (ER 03748 Yol. 2, from page 344, line 16 to

page 345,line27),


       ..I. FACTS2


       Plaintiff, Tatyana E. Drevaleva, was employed as a medical instrument technician at the

Raymond G. Murphy Veterans Affairs Medical Center ("VAMC")                  in Albuquerque, New
Mexico. Complaint at p. 2. After working at the VAMC for about a month and a half, Plaintiff

requested leave without pay     ("LWOP") and travelled to Russia. Complaint at p. 3. 6. Plaintiff

planned to undergo an In-Vitro Fertilization ("IVF") procedure and search for a surrogate mother

in Russia since she cannot carry the pregnancy herself. Complaint at p.4.


       While in Russia, Plaintiff emailed a translated document from her Russian OB/GYN

explaining that she was       in the Russian registry to   receive an   IVF procedure. Complaint
        Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 4 of 11




attachment 2. Plaintiff updated her supervisors on her IVF procedure by email and informed

them that she was staying in Russia a month longer than originally predicted. Complaint at p.6.

l.   Plaintiff requested additional time off, and her supervisor replied stating that Plaintiff had been

let go. Complaint at p. 7. Plaintiff returned to the United States after remaining in Russia for

another month. Complaint at       p.7.8.

          In a mediation proceeding, Plaintiff learned that her supervisor submitted her LWOP

request to the Director of Nursing Services, who denied her request under the Family Medical

Leave Act ("FMLA") because she did not qualifu for leave under the FMLA, which requires the

employee to have worked for the employer           for at least one year. Complaint at p. 8. The
supervisor explained that a letter stating Plaintifls leave was denied was mailed to her home and

could not be emailed to Plaintiff in Russia because it was against VAMC policy. Complaint at

p. 8. 9. After the VAMC refused to reinstate her, Plaintiff learned that the VAMC hired two

younger male monitor technicians. Complaint           at p. 9. This led Plaintiff to file claims for
pregnancy discrimination, sex discrimination, age discrimination, and disability discrimination

against the   VAMC. Complaint at p. 10-21 (Causes of Action I through 4).


         Plaintiff moved from New Mexico to Califomia, where she applied for Unemployment

Insurance benefits. Complaint at p. 8. She did not receive the benefits because the Employment

Development Department ("EDD") learned that Plaintiff was let go for cause. Complaint at p.

!.   Plaintiff alleges the VAMC committed libel when her supervisor told the EDD that she was
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 5 of 11




discharged for cause because she traveled to Russia without approved leave. Complaint at p. 2L

(Fifth Cause of Action).


       Plaintiff alleges the VAMC intentionally caused her emotional distress ("IIED") by

relieving her of her position at the VAMC and depriving her of the opportunity to have children.

Comolaint at o.2l-22 (Sixth Cause of Action).


       Finally, Plaintiff alleges the VAMC deprived her of liberty or property in violation of the

Fifth Amendment of the United States Constitution. Comolaint at p.22-23 (Seventh Cause of

Action). She claims the VAMC deprived her of the liberty to work and of any property           she

would have purchased if she was still employed at the VAMC. Complaint at p.23.


       All of Plaintiff   s seven claims arise from her employment at the   VAMC. Her prayer for

relief requests reinstatement, back pay, compensatory damages of five million dollars, attorney's

fees, and punitive damages for libel in the amount of two   million dollars. Complaint at p.24-25.




       ' M-y of the "facts"       presented   in this motion are based on PlaintifPs allegations.
Defendant presents these facts for purposes of this motion only. Should this case proceed beyond

this motion, Defendant may present evidence disputing certain allegations."
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 6 of 11




         Please, take a Judicial Notice that Ms. Cormier based her Motion to Dismiss my Original

lune 25,2018 Complaint on the factual allegations that      I   made in my Original June 25, 2018

Complaint (Doc. No. 1.) Therefore, Ms. Cormier violated 38 C.F.R. g 14.514(a),


         "(a) Szils against United States or Deparfinent of Veterans \ffairs offi.cials. When a

suit involving any activities of the Department of Veterans Affairs is filed against the United

States   or the Secretarv or a suit is filed against any employee of the Department of Veterans

Affairs in which is involved any official action of the employee, not covered by the provisions of

$$ 14.600 through 14.617, a copy of the petition will be forwarded to the General Counsel who

will take necessary action to obtain the pertinent facts, cooperate with or receive the cooperation

of the Department of Justice and, where indicated, advise the Regional Counsel of any further

action required."


         Please, notice that there is no evidence that:


         1)   a copy of my Original June 25, 2018 Complaint No. 1:21-cv-00761-WPL was ever

              forwarded to the General Counsel

         2) the General Counsel ever obtained the pertinent facts of the case

         3) the General Counsel ever cooperated with or received the cooperation with the U.S.

              Department of Justice

         4) the General Counsel ever advised the                   Counsel   of any further action
              required.
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 7 of 11




       On November 02,2018, Assistant U.S. Attorney Ms. Kimberly Robinson filed a possibly

fabricatedDeclarationofCarlaDunkelberger(Doc.No.50-1)
(ER 03748 Yol.2, pages 459-561) with severely redacted Exhibits (Doc. No. 50-2) (ER 03748

Yol. 2, pages 462-486) where all information about the scope of my disability was totally and

carefully removed. Please, read the plain language       of the so-called "Declaration of      Carla

Dunkelberger" (ER 03748 Yol. 2, page 46l,Iines 14-15), "1 1.        I   am informed and believe that

Ms. Drevaleva was terminated effective June 30, 2Ol7 due to her being absent without leave

since May 21,2017."


       Please, read Alsup's   July 11, 2018 Order that dismissed my lawsuit No. 4:18-cv-O3748-

HSG (Doc. No. 154), from page 5,line 25 topage 6,line 2, "She went absent without leave. That

is why she was terminated. She failed to obtain permission to leave her job. The reason         she

wanted to go to Russia was not the cause of her termination. Rather, it was her failure to obtain

approval. There is no law that allows employees to decide on their own when they can abandon

their jobs in order to undergo discretionary medical procedures."


       On November 18,        2O2O,   the 9ft Circuit reversed Alsup's ruling. Please, read      the

unpublished Memorandum        in Appeal No. 19-16395, pages 3-4, "Drevaleva alleged that her

supervisors fraudulently concealed available leave options when she requested time off to travel

to Russia to continue her in vitro fertilization     procedures     in   Russia, imposed additional

requirements on her application for leave without pay that were inconsistent with the agency's

policies, and failed to provide a full explanation of the reason for her leave to the medical staff
      Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 8 of 11




responsible   for approving the leave request. At this early stage in the proceedings,                      these

allegations are sufficient to warrant proceeding to summary judgment. See Buckey v. County                      of

Los Angeles, 968 F.zd   79   l, 7 94 (9th Cir.   1992).   .   ;'

        "The district court dismissed Drevaleva's Rehabilitation Act claim based on the finding

that an affidavit submitted by defendant Dunkelberger demonstrated that Drevaleva's requested

accommodation     for her alleged impairment in reproductive functioning was denied for                       the

legitimate reason of Drevaleva's failure to follow the proper procedure for requesting leave.

However, Drevaleva alleged that she was denied leave for her alleged disability and terminated

even though she made a proper request that was approved by her supervisor. Liberally construed,

these allegations, in conjunction with those discussed above with respect to Drevaleva's Title                VII

claim, are sufficient to warrant proceeding to summary judgment. See Buckey,968 F.2d at794."


        Please, notice that Attorney Robinson never                filed any Petition for Rehearing and never

attempted to challenge the rulings of the 9ft Circuit that             I   had left my job with a permission of

my Assistant Manager Mr. Phil Johnson, and that the New Mexico VA Health Care System

fraudulently violated its own policies and cheated Dr. Tina Prince about the reasons of my 2Ol7

trip to Russia.


        After remand of my lawsuit No. 4: l8-cv-03748-HSG back to the District Court, Assistant

U.S. Attorney Ms. Adrienne Zack filed a June 04, 2021 Answer (Doc. No. 396) to my Original

June 25, 2018 Complaint where Zack maliciously claimed that                     I   was not entitled to any relief

and where Zackcriminally attempted to dismiss my Complaint.
        Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 9 of 11




         On June 17,2OZl,I filed the First Motion for Judgment on the Pleadings (Doc. No. 410)

where    I   demonstrated   by the preponderance of the evidence that on June 12, 2017 Ms.

Dunkelberger hired young male employee Mr. David Williams to substitute my employment at

the time when I was in Russia undergoing a complete medical examination and getting prepared

for an actual IVF procedure. On June 17, 19, and July 04, 2021,I filed three Motions to Strike

(Doc. No. 411,412, and 422) Zack's June 04, 2021 Answer (Doc. No. 396.) On August               12,

2021,   just one day before the scheduled Motions for Summary Judgment, Judge Gilliam

criminally denied my First Motion for Judgment on the Pleadings, recklessly disregarded the

material fact of the case that on June 12, 2017 Ms. Dunkelberger hired young male employee

Mr. David Williams to substitute my employment, denied my three Motions to Strike Zack's

June 04, 2021 Answer, denied my Motion for Leave to File a Motion for Permanent lnjunction,

asserted that    I   was not entitled   to a reasonable accommodation in a form of taking an
international trip "on a one day notice" because I was a probationary employee, prohibited me to

file more Motions to Strike Zack's June 04, 2021 Answer, and transferred my Complaint No.

1:21-cv-00761-WPJ to the U.S. District Court for the District of New Mexico, see Gilliam's

Order (Doc. No.45l.)


        Therefore, even after the 9ft Circuit remanded my lawsuit No. 1:21-cv-N761-WPJ back

to the District Court, Assistant U.S. Attorney Zack and both Judges Spero and Gilliam criminally

attempted to dismiss my lawsuit, recklessly disregarded the material facts of the case, applied the

wrong legal standards, intentionally and maliciously prolonged a fair resolution of my lawsuit,

denied my Motion for Preliminary or Permanent Injunction, and criminally prolonged my pain
     Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 10 of 11




and suffering as a result of discrimination and unlawful termination of my employment from the

New Mexico VA Health Care Systemin20l7.


        Also, Gilliam criminally prevented me from filing my Motion for Summary Judgment.


       Therefore,   I   am respectfully asking the U.S. District Court for the District of New

Mexico to certify that my lawsuit No. l:21-cv-00761-WPJ is of a general public importance and

to allow both the Equal Employment Opportunity Commission (the EEOC) and the Attorney

General of the U.S.A. to intervene in my lawsuit No. 1:21-cv-00761-WPJ.          I   am making this

application pursuant to 42 U.S.C. $ 2000e-5(0(1.)




       Legal Standard.


       Read 42 U.S.C.       $   2000e-5(0(1), "Upon timely application, the court may,       in   its

discretion, permit the Commission, or the Attomey General in a case involving a government,

governmental agency, or political subdivision, to intervene in such civil action upon certification

that the case is of general public importance."




       Conclusion.


       I am respectfully asking the U.S. District Court for the District of New Mexico;


       l)   To certify that my lawsuit No. 1:21-cv-00761-WPJ is of a general public importance




                                                  -10-
     Case 1:21-cv-00761-WJ-JFR Document 465 Filed 08/25/21 Page 11 of 11




       2) To allow all five Members of the Equal Employment         Opportunity Commission (the

           EEOC) to intervene in my lawsuit No. l:21-cv-00761-WPJ:

           a)   Ms. Charlotte A. Burrows, Chair.

           b) Ms. Jocelyn Samuels,   Vice Chair.

           c)   Ms. Janet Dhillon, Commissioner.

           d) Mr. Keith E. Sonderling,   Commissioner.

          e)    Ms. Andrea R. Lucas, Commissioner.

       3) To allow the Attorney General of the U.S.A.     Mr. Merrick B. Garland to intervene in

          my lawsuit No. 1:21-cv-00761-WPJ.




       I declare under the penalty of perjury and under the Federal laws that all above is true and

correct. Executed at San Francisco, CA on August 21,2021.



       Respectfully submitted,




       s/ Tatyana Drevaleva


      Plaintiff Pro Se

      Date: August2l,2O2l.




                                              -11-
